Case 18-68840-jrs   Doc 65    Filed 12/12/19 Entered 12/12/19 19:22:34   Desc Main
                              Document      Page 1 of 5




                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

IN RE:                                        )    CASE NO. 18-68840-JRS
                                              )
Scottie Lamar Cousins,                        )    CHAPTER 13
             Debtor.                          )
                                              )
                                              )
IH6 Property Georgia, LP,                     )
             Movant,                          )    CONTESTED MATTER
                                              )
vs.                                           )
                                              )
Scottie Lamar Cousins, Debtor,                )
Nancy J. Whaley, Trustee,                     )
             Respondents.                     )

  MOTION TO LIFT STAY FOR DEBTOR’S NONCOMPLIANCE WITH
                STRICT COMPLIANCE ORDER

      COMES NOW IH6 Property Georgia, LP (“Movant”), and files this Motion

for To Lift Stay for Debtor’s Noncompliance with Strict Compliance Order and

shows the Court as follows:

                                         1.

      Debtor leases certain real property from Movant commonly known as 2916

Noah Drive, Acworth, Georgia (“Property”). Movant sought relief from the auto-




                                         1
Case 18-68840-jrs    Doc 65   Filed 12/12/19 Entered 12/12/19 19:22:34    Desc Main
                              Document      Page 2 of 5




matic stay [Doc. 21] as Debtor had defaulted under the terms of the lease agree-

ment between the parties by failing to pay rent, late fees, and utilities for Septem-

ber 2018 through January 2019.

                                          2.

      This Court entered an Order Denying Motion for Relief from Stay with

Strict Compliance (“Strict Compliance Order”) on March 28, 2019 [Doc. 33] pur-

suant to the terms reached by Movant and Debtor.

                                          3.

      The terms of the Strict Compliance Order required Debtor to make a

payment both towards the accrued arrearage on February 11, 2019 and to strictly

comply with the rental obligations from the date of the Strict Compliance Order

forward, beginning with March 1, 2019 rent.

                                          4.

      Any default under the terms of the Strict Compliance Order requires Movant

to send a notice of said default to Debtor and Debtor’s counsel. Debtor has five (5)

days from receipt of said notice to cure the default in question.

                                          5.

      Debtor failed to tender any of the payments due under the Strict Compliance


                                          2
Case 18-68840-jrs    Doc 65     Filed 12/12/19 Entered 12/12/19 19:22:34   Desc Main
                                Document      Page 3 of 5




Order on time or in full.

                                           6.

      On November 21, 2019, counsel for Movant sent a Notice of Default

Pursuant to Strict Compliance Order (“Notice of Default”) to both Debtor and

Debtor’s counsel. See Notice of Default attached hereto as Exhibit 1.

                                           7.

      Debtor failed to timely cure the default by tendering the sums due

thereunder on or before the fifth (5th) day after receipt of said Notice of Default.

See Affidavit of Debtor’s Noncompliance with Terms of Strict Compliance Order

attached hereto as Exhibit 2.

                                           8.

      Movant therefore requests this Court to enter an Order granting it relief from

the automatic stay as outlined in the Strict Compliance Order without further

hearing.

                                           9.

      Movant wishes to dispossess Debtor and any other occupants from the

Property but is unable to exercise its state law remedies and initiate state law

dispossessory proceedings as the automatic stay remains in effect.


                                           3
Case 18-68840-jrs   Doc 65   Filed 12/12/19 Entered 12/12/19 19:22:34    Desc Main
                             Document      Page 4 of 5




     WHEREFORE, Movant prays for the following relief:

     (A)    An Order granting Movant relief from the automatic stay and

            authorizing Movant to exercise its state law rights to dispossess

            Debtor from the Property and seek a monetary judgment for all unpaid

            amounts currently owed to Movant under the Lease;

     (B)    That the Court waive the 14-Day Stay of Bankruptcy Rule 4001(a)(3);

            and,

     (C)    For such other and further relief as the Court deems just and equitable

Dated: December 12, 2019.

                                                   O’KELLEY & SOROHAN
                                                   ATTORNEYS AT LAW, LLC

                                                   /s/ Brandi N. Wade
                                                   Brandi N. Wade
                                                   Georgia Bar No. 868917
                                                   2170 Satellite Blvd., Ste. 375
                                                   Duluth, GA 30097
                                                   (678) 533-3036 phone
                                                   (678) 578-0280 facsimile
                                                   bwade@oslawllc.com
                                                   Attorneys for Movant
                                                   IH6 Property Georgia, LP




                                        4
Case 18-68840-jrs   Doc 65   Filed 12/12/19 Entered 12/12/19 19:22:34   Desc Main
                             Document      Page 5 of 5




                        CERTIFICATE OF SERVICE

      I hereby certify that on December 12, 2019 I served the following parties by

electronically filing the foregoing Motion to Lift Stay for Debtor’s Noncompliance

with Strict Compliance Order using the CM/ECF system or first class mail:

 Scottie Lamar Cousins                      Daniel R. Saeger
 P.O. Box 2236                              Rickman & Associates, PC
 Jonesboro, GA 30237-2236                   706 S. Thornton Ave., Ste. D
 Debtor                                     Dalton, GA 30720
                                            Attorney for Debtor
 Robert Scott Rickman
 Rickman & Associates, PC                   Nancy J. Whaley
 Suite 2200                                 Standing Chapter 13 Trustee
 1755 North Brown Road                      303 Peachtree Center Avenue
 Lawrenceville, GA 30043                    Suite 120, SunTrust Garden Plaza
 Attorney for Debtor                        Atlanta, GA 30303
                                            Trustee

                                                  O’KELLEY & SOROHAN
                                                  ATTORNEYS AT LAW, LLC

                                                  /s/ Brandi N. Wade
                                                  Brandi N. Wade
                                                  Georgia Bar No. 868917
                                                  2170 Satellite Blvd., Ste. 375
                                                  Duluth, GA 30097
                                                  (678) 812-3676 phone
                                                  (678) 578-0280 facsimile
                                                  bwade@oslawllc.com
                                                  Attorney for IH6 Property
                                                    Georgia, LP



                                        5
